*314DISSENTING OPINION
Walked, Judge:
It is with considerable regret that I find myself unable to concur in the decision rendered by my colleagues on the very important issue raised in the case at bar. The question presented is principally one of fact, and, as I see and view it, the evidence offered establishes overwhelmingly that the skins at bar were, in their imported condition, dressed within the common meaning of that term. I do not believe that any of the decisions of this or our appellate court on the subject of goatskins or dogskins are controlling of the issue herein, nor do I believe that the decision of the Circuit Court of Appeals in the Wotton case, cited by the majority, compels, by virtue of the rule of legislative adoption of judicial interpretation, a holding that the skins at bar were not dressed as imported.
The majority opinion has, of necessity, reviewed at great length the voluminous and detailed testimonial record submitted. No useful purpose, therefore, would be served by a repetition here of the facts set forth, and attempt will be made to avoid such repetition, but I do deem it worth while to state that the summary given in that opinion does not, and, of course, cannot reflect the minute particularity in which each witness was interrogated, and the great mass of detail brought out thereby.
I have carefully read the testimony given by the witnesses Goorevich (R. pp. 13-73) and Silverberg (R. pp. 755-767) for the plaintiff, and Nicholson (R. pp. 493-571) for the defendant, with respect to the processing to which goatskins such as those at bar were submitted in China. It cannot be said to have been established by such testimony, standing alone, that the skins were or were not dressed in China. It is significant to note, however, that throughout his testimony plaintiff’s witness Goorevich referred frequently to the places where such processing was carried on as “tanneries” (R. pp. 15, 18, 19, 49, 57), and the process itself as “tanning” (R. pp. 61, 62), although he later characterized the process as “Chinese tanning” (R. p. 62). What effect the addition of the adjective “Chinese” to the meaning of the common English word “tanning” should have is not attempted to be explained, nor does it appear that “Chinese tanning” is any the less “tanning.”
It is pointed out by the majority that this witness and the witness Silverberg testified that the purpose of the processes applied to the skins in China was “to make them ready for shipment, so that they did not spoil on the way” (R. p. 46); “to preserve them so that they will be in a usable state when they arrived in the foreign country” (R. p. 766); and “to prevent the hair coming out, and to preserve the skin” (R. p. 767), adding that such testimony stands without contradiction by anyone. I see no reason why this testimony should be contradicted. All of the purposes stated above would be served by *315a dressing process, and it is manifest that if the skins were preserved at all such preservation mig'ht well have gone beyond the prevention of spoilage and, in fact, have amounted to a dressing of the skins fitting them for subsequent use as dressed furs.
The defense called witness Martin R. Nicholson to testify concerning the processing of skins such as those at bar in China. Nicholson, a Treasury attaché stationed in China, had made an investigation of the process through which goatskins similar to exhibits 1-A and 1-B were put in Tientsin, China. There is some variance between, his testimony and that of witnesses Goorevich and Silverberg.
Instead of soaking the skins from 3 to 8 hours, as witness Goorevich-did, Nicholson found that the Tientsin processors had them thorough-ly beaten with bamboo sticks and then placed in a bath of clear water' for 2 hours. Then they were placed in a solution of water and a substance called by the Chinese hsiao, or saltpeter, although it appears to be some form of salt. Here they remained for 12 hours, after which they were allowed to drain. They were then fleshed to remove the grease and fat. Millet flour, known as Huang Mi, was added to the saltpeter solution, and after stirring’the solution the fleshed skins were placed therein, where they remained for 5 days. The skins were removed from the kongs each day and part of the solution was taken out and heated and then replaced in the kong, but it appears that the temperature of the solution in the kong did not rise above 110° F., which would possibly fall within the description of the -witness Goorevich of “like warm water,” or it may be that this heating shortened the immersion period from the 9 to 11 days described by Goorevich. Mr. Nicholson identified the odor in the tanneries during this time as a “yeasty” odor, and also noticed “a slight working of the solution.”
On the sixth day the skins were examined and then dried in the sun. They were then sprayed on the pelt side with water and scraped,, after which they were drummed in electrically operated drums then scraped or “staked” with a hand-and-foot operated knife, and then beaten with bamboo sticks (R. pp. 499-523).
During the course of witness Nicholson’s testimony Government counsel attempted to introduce pictures of the various steps of the processing of skins in China, which pictures were taken by the witness himself or under his supervision and direction and while he was personally present, but because of frequent objections by plaintiff’s-counsel, which were sustained in many instances by the majority of the court, this member in each instance dissenting, much evidence which in my opinion was clearly competent, material, and relevant was denied the record (See R. pp. 509, 517-523.)
From the careful reading of the testimony of plaintiff’s witnesses-Goorevich and Silverberg and defendant’s witness Nicholson as to> *316the processing in China, it would be to me ridiculous to conclude therefrom that all of this processing was necessary to keep the skin from spoiling during shipment. It is a matter of common knowledge that green and undressed fur skins are shipped in great quantities to this country.
We come now to the testimony given by importers of fur skins. Plaintiff called Meyer S. Workman, whose testimony appears in the record at pages 73 to 90. Particular attention is called to the witness’s testimony on pages 80, 81, 85, and 86, from which it appears that upon the sale of the skins such as those at bar it was the universal practice in this witness’s transactions to have the skins left'in his store to be later delivered, according to directions given to the witness by the purchaser, to certain persons or firms which he characterized as “dressers and dyers.” He did not know of his own knowledge whether these persons dressed as well as dyed skins, and first stated that he called them dressers and dyers because “that is what they call themselves,” but upon it being pointed out to him that the firm to which he sent most of the skins used the name “Central Fur Dyeing Company” he stated that he called them dressers and dyers because “that is what the trade calls them.”
View this testimony in the light most favorable to plaintiff, and the final conclusion must be that it is plain and simple hearsay testimony, and of no value.
Taking the defendant’s witnesses who were importers, and we find the first such witness is Nathan Berlin (R. pp. 233-251). This witness • testified that he was an importer and seller of fur skins for over 35 years. Then, after repeated and vigorous objections made by counsel for the plaintiff, covering approximately the next 10 pages of the record, the witness finally, on page 245, stated he bought and dealt in Chinese goatskins for 25 years to the number of about 25,000 (R. pp. 249-251). He further said he sold them as “dressed skins” (R. p. 250)..
Next called was the witness Joseph Ullman (R. pp. 251-262). He testified he was engaged in selling raw furs for 41 years and had imported and sold dressed furs also, at times. He had imported skins like exhibit 1 for 25 or 30 years and said that they were “dressed China goat” (R. pp. 252, 259, 261, 262).
■ Defendant called as an importer also J. Henry Bleistein (R. pp. 263-273). This witness said he was an importer of fur skins for about 30 years from China and Japan ÍR. p. 265). He further said he imported skins like exhibit 1 from North China to the number of about 25,000 or 30,000 (R. p. 268), and he stated they were dressed goat skins (R. p. 270, 271, and 272).
Each of these witnesses testified that skins such as exhibit 1 were sold as “dressed” skins (R. pp. 250, 259, 269), and the two witnesses *317who were interrogated on the point stated that in so selling them they were acting as American businessmen in the American market (It. pp. 251, 259).
Reviewing the testimony of these witnesses, regardless of the conflict therein, it must be conceded that the overwhelming weight thereof is with the defendant, since the testimony of its witnesses has not been impeached or discredited in any fashion. This is in line with the decisions of our appellate court where a conflict appears, for surely it must be the intent of the decisions of the appellate court that where the proof is overwhelming and the witnesses not impeached or discredited it must be construed in favor of the party producing the great weight thereof.
Next we come to the manufacturers of fur skins. Plaintiff called as its first witness Morris Kass (R. pp. 90-102), who stated he had been in that business for 27 years, and had handled skins such as exhibit 1-B to the extent of 30,000 or 40,000 in the period from 1929 to 1939. It appeared from his testimony that he had tried to use such skins in the condition as imported, hut “they have too much trouble with them, became of the smell of it. It is too strong, and they have a lot of trouble with them, and thereafter they had to send them to the dresser and dyer, so as to have them cleaned” (R. p. 94). It is noteworthy that this witness did not state that he sent the skins to the “dresser and dyer” to be dressed and dyed, but only to be cleaned and dyed (R. pp. 92, 95), and he testified:
Q. When they came back from the dresser and dyer, what was the condition of the pelt? — A. The condition of the pelt is different. It is very soft, and the hair is very glossy, and it is usable for fur purposes.
Q. Is it clean? — A. Very clean.
Q. Both the hair side and the skin side?- — A. Yes, sir (R. pp. 94-95).
He further testified:
Judge Kincheloe. These people that you sent these skins to, dressers and dyers, as you call them, did you ever see them dressing and dyeing them, either or both?
The Witness. Weil, not very often.
Judge Kincheloe. You don’t know. You don’t know what they do to them?
The Witness. No, sir (R. p. 97).
After the witness stated that he remembered a conversation he had with Government counsel and Henry Norman, a customs agent, at which one L. H. Isacoff was present, he testified as follows:
X Q. Do you recall stating to Mr. Norman and myself that you were sure you could furnish sufficient evidence to establish that at least 25 per cent of the Government’s claim that these Chinese goat skins were dressed, do you recall making such a statement? — A. I do not. I probably had said that I can say that 25 per cent were not usable for my purposes; that is possible.
X Q. Do you recall making the statement to Mr. Norman and myself on February 26, 1941, at’the office of Horowith & Isacoff, 242 West 30th Street, that if you were given a thousand dollars by the Government you would furnish evi*318dence that would constitute at least 50 per cent of the Government’s proof that the Chinese goat skins were dressed? — A. I probably did say so.
X Q. You did say so, did you not? — A. Knowing that I cannot accept any money from the Government, and knowing that I would have to tell not the truth.
X Q. But at least you offered to testify for the Government for a thousand dollars? — A. If I did say anything of the kind it was merely a joke. [Italics added.] (R. pp. 100-101.)
From a perusal of the 'testimony of the witness Kass there seems to be one logical conclusion to be drawn, namely, that the failure of the witness to show or express indignation when charged with offering to testify for the Government for a thousand dollars is the best proof that all of the testimony of the witness was false.
Abraham Goodman, the next witness called by the plaintiff (R. pp. 128-140), had been in the fur manufacturing business for 9 years. At page 137 of the record he testified that exhibit 1 was undressed, but in this connection note his testimony on page 138 to the effect that he didn’t know what was done to the skins by the Central Fur Dyeing Co., to which he first said he sent the skins “to soften the leather, and dye them the shades necessary” (R. p. 133) and later, on being pressed, said he sent them to be dressed. It is clear that the witness knew nothing of dressing, and it is equally clear from his testimony on recall at pp. 165-166 and certain bills he produced at that time that he paid for dyeing only and not for dressing the skins.
Robert Workman, the next witness for the plaintiff (R. pp. 141-145), testified that he had been a manufacturing furrier for 18 years and during the period from 1929 to 1939 had handled about 12,000 skins such as exhibit 1. These, he said, had been sent to Arnold Haack and the Central Fur Dyeing Co. “to be made into a presentable and workable condition, so that we could cut them up, and manufacture them and sell them to our trade.” The testimony of this witness in reality proves nothing in issue.
The defendant then called Rubin Kigner (R. pp. 273-295), who said he had been a manufacturing furrier for 25 years, and had bought 40,000 or 50,000 skins such as exhibit 1 in the period from 1929 to 1939. These, he said, were purchased as dressed goatskins (R. p. 277), and the whites were sent out to be bleached and the others to be dyed by Haack & Co., Central Fur Dyeing Co., Weinstein & Olson, and Van Dye Way (R. pp. 275-276). In connection with the skins sent to be dyed the instructions given were for dyeing only (R. p. 276).
Defendant next called Solomon Meshel (R. pp. 305-317), who testified that he had been a fur manufacturer for about 25 years knd had bought between 60,000 and 70,000 skins such as exhibit 1 during the period from 1929 to 1931 as Chinese dressed goatskins CR. p. 309). After purchasing them he sent them to Weinstein & Olson and Van Dye Way Co. with instructions to dye the skins (R. p. 309), and it is noted that a bill which he produced at the *319request of counsel for the plaintiff, and which was received in evidence as plaintiff’s exhibit 19, calls for “Faun goat skins to be dyed skunk.”
Bernard Greenberg, called by the defendant (ft. pp. 317-331), said he had been a fur manufacturer for 15 years, and that during the period from 1935 to 1938 he had handled approximately 20,000 skins such as exhibit 1. He testified that based upon his experience with other furs in his opinion such skins were dressed (It. p. 323).
Defendant called Louis Hochbaum (ft. pp. 583-597), who testified that he was- a manufacturer of furs for 12 years, and in the years from 1934 to 1939 had bought between 50,000 and 100,000 skins such as exhibit 1 (R. p. 588), some of which he had bleached (R. p. 588) and some dyed (R. p. 587), principally by the Central Fur Dyeing Co.
The last fur manufacturer called by the defendant was Samuel Meshel (R. pp. 597-602), who testified that during the years from 1935 to 1937 he had purchased approximately 50,000 or 60,000 skins such as exhibit 1, which he sent to the Central Fur Dyeing Co. with instructions to dye them (R. p. 599), after which they were made up in collars and put in linings and sold to the manufacturers of cloaks and suits (R. p. 599).
A careful, logical analysis of the testimony of those witnesses who were fur manufacturers and were called by the plaintiff, and those who were called by the defense, must, of necessity, compel one to the conclusion that the overwhelming weight of credible testimony is with the defendant, and indicates that the skins were bought and sold as dressed skins and were, in the main, sent to dyers to be dyed, not dressed.
We now come to the testimony given by experts in the field of dressing and dyeing. The first of two such witnesses called by the plaintiff was Emil Olson (R. pp. 103-126), who stated that he had been in the fur tanning and fur dyeing business for 45 years, and that during that time, and particularly between 1929 and 1939, he had “processed” goatskins from China like exhibit 1. He described the process he used (R. pp. 104-109), a summary of which is given in the majority opinion. On page 112. of the record he testified:
Q. Do you consider Exhibit 1 a dressed or undressed Chinese goat skin?— A. I would consider that a raw skin processed.
Q. Dressed or undressed? — A. Undressed.
It is apparent from the witness’s testimony on page 114 that he considered “dressing” to be synonymous with “cleaning,” as applied to furs.
When we consider the testimony given by experts in the dressing and dyeing of furs we find a peculiar situation. Witness Olson testified that in “dressing and dyeing” goatskins such as those at bar certain commonly known tanning materials such as sumac, nutgall, tannic acid, logwood, and fustic were placed in the dye bath (R. p. *320106), the inference, of course, being that the skins were thereby dressed as well as dyed in this bath. Plaintiff’s other expert on dressing and dyeing, Irving Becher, whose testimony appears in the record on pages 791 to 815, maintained that it was necessary to dress the skins first by a separate dressing process before dyeing them (It. p. 795). Still another version is what might be considered the “official” version of what took place after importation, as given by plaintiff’s scientific witness, Dr. Wilson, whereby the theory was that the skins were not dressed by either the Olson or Becher methods but by the action of the dyeing materials themselves. It might be noted, however, that Olson’s statement as to what was done was flatly contradicted by one of defendant’s witnesses, Weinstein, who had been connected with the same firm, and that witness Becher had had a very short experience in the treatment of goatskins such as those at bar.
On its part defendant called as an expert witness Fritz Emri.ch (R. pp. 332-439). He stated that he had been with the Central Fur Dyeing Co. since 1933 and supervises the whole factory, being in charge of dyeing and finishing. He stated that he had handled from 30,000 to 35,000 Chinese goatskins like exhibit 1 per year, except in 1937, when the amount was about 100,000. It is noted that witnesses Meyer Workman, Robert Workman, Goodman, Bleistein, Kigner, Solomon Meshel, Samuel Meshel, Greenberg, and Hochbaum testified that they sent goatskins like exhibit 1 to Central Fur Dyeing Co. for processing, and apparently Central Fur Dyeing Co. was one of the largest, if not the largest, processors of such skins in the country.
Emrich testified that upon receipt the skins were first examined to see which were good for dyeing purposes. Those without wool were thrown out and rejected (R. p. 334). The remainder were first caged to remove the powder in them and to soften them up, since they were all pressed together when received, and then they were put in the dye bath, which consisted of aniline or acid dye, according to the color desired (R. p. 334). If a blue color was desired they were put in an aniline dye bath plus 3 per centum of 10-volume hydrogen peroxide, left for half to a full hour, wrung out by a wringer and straightened, salt water ‘applied to the leather side “to help the leather along” and “to make the skin more pliable,” and left to soak in salt water for a couple of hours, then hung up and dried (R. p. 334).
After drying they were drummed with sawdust to soften the leather, make the hair more pliable, and put a finish on it, then caged to remove the sawdust and soften the leather, then stretched in a stretching machine to stretch the leather side to compensate for shrinking in the dye bath and also to help soften the skin, and then they were put through an electrifying machine to pull the hair straight and brush it down (R. pp. 333-337). Aside from the difference in color and *321the use of the dyestuff for that particular color, all skins which were vat-dyed were handled in the same way after they came out of the dye bath (R. p. 340).
Note that this witness, who was connected with the firm which apparently did most of the processing of goatskins after importation, did not add alum-salt or other recognized tanning materials to the dye bath, as did witness Olson, nor did he dress the skins first, as did witness Becher.
The witness cut a piece of exhibit 1-A and dyed half of it in the courtroom by immersing it in a solution made of dyestuffs consisting of Ursol and acid dye and hydrogen peroxide which he produced, and, after dyeing, which took slightly over a half hour, he wrung it out (R. pp. 371-373,392). It was cut in half, one part being marked exhibit 1-A-l and the other being marked exhibit l-A-2. The witness swabbed exhibit 1-A-l for a minute with a common salt solution, and then explained that in his factory he would hang it up to dry, drum and cage it, stretch, drum again, cage again, stretch again, and electrify it (R. pp. 407-412). These processes, of course, were not done in the courtroom.
In certain cases, the witness said, in connection with Chinese goatskins the same as exhibit 1, save that they were white in color, they would be bleached instead of dyed. In that case peroxide and other materials consisting of a trade secret were brushed on the hair side of the skin, the skins left overnight, dried, drummed, caged, and electrified, no work being done on the leather side of the skin except drumming so that the powder would come out (R. pp. 341-343).
In connection with dyeing goatskins stone color, he testified that the skins had to be washed for an hour before dyeing in a solution of soda ash and water, using a paddle-wheel bath. Then they were wrung out in a wringer to take everything out of the hair. Then they were placed overnight in a mordant consisting of iron sulphate, sal ammoniac, and tartar emetic. They were then wrung out again, placed in a solution of nutgall, tannic acid, and aniline D or Ursol D, after which they went through the same process of drumming, caging, etc., already described (R. pp. 428-429).
The witness stated (R. pp. 432-433) that all the processes described, except the process whereby the bleaching or dyeing solution was brushed on the skin, improved the leather or pelt side of the skin.
The testimony of defendant’s witness Karl F. O. Haack, a dresser and dyer of 50 years’ experience (R. pp. 439-493,721-730), is substantially the same as that of Emrich as to the processes he used in dyeing goatskins such as exhibit 1, andfthe same is true of the testimony of defendant’s witness Max J. Weinstein (R. pp. 702-714), who was engaged in the dyeing business with plaintiff’s witness Olson from 1929 to 1932, save that witness Weinstein stated that the skins were *322given a preparatory bath in a sal soda solution to wash out any dirt, lime, or grease that might be in the hair, and to make it receptive to the dye (R. p. 707).
In view of the testimony of witnesses Emrich, Haack, and Wein-stein, I am of the opinion that the preponderance in weight of evidence as to the treatment which skins such as exhibit 1 received after importation establishes that it was for the purpose of dyeing them only and that any improvement in the leather side of the skin, such as increased softness and pliability, was incidental to the dyeing thereof and did not amount to, a dressing operation.
At this point it would be well to state that it appears to be universally agreed that before being used for garment purposes fur skins must be dressed. Plaintiff, maintaining in this case that the skins at bar were not dressed as imported, claims that such dressing took place after importation. Great reliance is placed by the plaintiff on the testimony of Dr. Wilson, who, predicating his testimony on the fact that the skins were subjected to the action of a bath containing Ursol D and hydrogen peroxide, stated that such bath simultaneously dressed as well as dyed the skins (R. p. 183-836). We may therefore disregard the testimony of witnesses Olson and Becher with regard to the use of other dressing or tanning materials, and consider the fact to be that if the skins were dressed at all in the dye bath such dressing was caused by the action of Ursol D and hydrogen peroxide.
In connection with the final category of witnesses who testified in this case, viz, chemists, it is observed that the majority has quoted a chemical analysis made by plaintiff’s witness Craig A. Blair, whose testimony appears in the record at pp. 147-164. This analysis (plaintiff’s exhibit 18) appears to contribute nothing to the solution of the question before us. Witness Blair testified that he found no tannin in the skin analyzed, and that the skins had not been changed to leather and were not tanned (R. pp. 157-158). It nowhere appears that tannin must be present in dressed fur skins, and all of this witness’ experience with leather and tanning had been in connection with the leather industry, the requirements of which are considerably different from those of the fur industry, and he admitted on cross-examination that he had no experience in fur dressing and did not know of his own knowledge what the requirements of a fur dresser were to constitute a dressed fur skin (R. p. 159).
As stated by the majority, Dr. John Arthur Wilson (R. pp. 168-232, 815-873) was the main scientific witness who testified for the plaintiff. While it appears that Dr. Wilson is a consulting chemist of great learning and experience, it is also a fact, which cannot be stressed too strongly, that Dr. Wilson’s experience as related by him and as quoted in the majority opinion has been almost exclusively in the field -of leather and not of furs. While his achievements, contribu-*323tiohs, and work in the field of leather are set forth in great detail, nothing of the- sort was shown in the field of fur dressing, the technique and purpose of which vary considerably from those of leather dressing or tanning. There is nothing in the recital of Dr. Wilson’s qualifications as set forth in the majority opinion, save possibly the fact that he is consulting chemist for J. Lasldn & Sons, manufacturers of furs from sheepskins, to indicate any qualification to testify as an expert on fur dressing. Upon what phase of fur manufacture he is consulted by J. Laskin & Sons does not appear, and although he testified in response to the question
Are you consulting chemist to many tanners and fur dressers? (R. p. 171.)
that he acted as such for “possibly fifty,” nevertheless just how many were leather tanners and how many were fur dressers was not given. For all the record shows the ratio might be 49 to 1.
To the question
• Have you since familiarized yourself by study and practice with the dressing or tanning of skins used for fur purposes? (R. p. 172.)
he answered, “I have,” but what study and what practice were undertaken do not appear, nor does it appear since what time he undertook such study and practice, although he later testified on cross-examination that his experience with Chinese goatskins was confined to the week immediately preceding his testimony (R. p. 205), and that none of his clients dress Chinese goatskins (R. p. 206). Although he testified that he was “familiar by study and practice with the practical dressing and tanning of animal hides or skins, including goatskins” (R. p. 172), both he and counsel for the plaintiff admitted that he did not qualify as a “practical dresser,” although counsel insisted that he qualified as a “scientific dresser” (R. p. 825), whatever that may be. [The italics are mine in each instance.]
Generally speaking, Dr. Wilson’s testimony is divided into two parts: First, a detailed account of tests to which he submitted various samples and the conclusions he drew therefrom, and, second, an explanation of his conception of the atomic structure of skin protein and the effect of dressing and dyeing processes thereon.
In view of the importance attributed by the majority to the testimony of Dr. Wilson, I deem it worth while to set forth my analysis of it.
The primary purpose, Dr. Wilson said, of dressing a skin is to “render it imputrescible when wet, and so that it will dry out flexible-after being wet”- (R. p. 172). He found exhibit 1 not to be dressed for three reasons: The first reason was that the skin had not been rendered imputrescible. To test this he stated that he took a piece of exhibit 1 which was wet with water, washed it so as to remove the salt that was in it, and then kept it purposely in an incubator at blood temperature-*324This was offered and received in evidence without objection as plaintiff’s illustrative exhibit 11, and the witness pointed out that it was putrescing very rapidly (R. p. 175).
At this point it might be well to point out that defendant’s witness Berson, a chemist of great experience in the dressing and dyeing of furs, testified that he soaked a piece of exhibit 1 thoroughly under tap water, squeezed it lightly, and put in it a bottle which was placed in an incubator at blood temperature overnight, and witness Berson testified that there was no odor of putrescence therein. That bottle and contents were received in evidence as defendant’s exhibit l-A-8 (it. p. 647). Further, witness Berson applied a few drops of water to the pelt side of a portion of exhibit 7, a raw skin, placed it in a bottle which was placed in an incubator at blood temperature overnight, and the witness testified that the odor therefrom was so putrid it was sickening. This bottle and its contents were received in evidence as defendant’s exhibit 7-E (R. p. 648).
The difference in the result of the same test applied by two different witnesses, of course, cannot be reconciled.
The second reason why Dr. Wilson believed exhibit 1 was not dressed concerned the result of a so-called shrinkage test. He took a piece of the skin which had been washed in running water, left in the water overnight, so that the salt was washed out, and thoroughly wet it back. He tested this skin for its resistance to heat when placed in water as follows: He cut a small strip over an inch and a half long and punched holes about an inch and a half apart. This was suspended in a water container from a hook at the top, the other end being held at the bottom of the container so that any shrinkage could be detected quantitatively. The water was heated degree by degree, and there was no change until 118° F. was reached. Then there was a rapid shrinkage, a loss of 10 per centum, in the course of about I change in temperature, indicating to him that the protein structure was breaking down. He stated that this was a low shrink temperature, and to him it signified very clearly, from having made thousands of such determinations on raw skins and skins in different stages of dressing, that shrinkage at a temperature of 115° to 118° is proof that there was no tannage (R. pp. 179-180).
As indicating the effect of the dyeing operation with Ursol dyes and hydrogen peroxide, to which the various witnesses testified skins such as exhibit 1 were subjected after importation, Dr. Wilson testified that he took a piece of skin from exhibit 1 and put it through the process of dyeing, purposely leaving out a mordant, but adding a step of swabbing neat’s-foot oil lightly on the flesh side of the fur before it was allowed to dry, to assist in the lubrication of the skin. It appears that as a practical matter no dyer of goatskins swabbed such skins with neat’s-foot or any other oil, and the doctor admitted that it had-the affect of *325making the fur dry out soft and flexible. From this alone, it is apparent that the test made by the doctor did not truly represent the actual dyeing of goatskins such as exhibit 1. However, when submitted to the shrinkage test, this piece, which was marked plaintiff’s illustrative exhibit 14, had no measurable tendency to shrink until the temperature of 140° F. was reached, and from that he concluded that there was a definite tanning action; that the skin had been altered chemically so that it became more resistant to putrefaction and more resistant to hot water (R. pp. 182-183).
Another piece of exhibit 1 was taken by the doctor, according to his testimony, and subjected to a mordant, following which it was dyed and treated with neat’s-foot oil. This reached a temperature of 154° before shrinking measurably. It was marked plaintiff’s illustrative exhibit 15 (R. p. 184).
I am of the opinion that the difference in shrinkage temperature between illustrative exhibits 14 and 15 is very revealing. The only difference in treatment was the addition of a mordant previous to the dyeing in the case of illustrative exhibit 15. A mordant, according to the doctor, is a chemical material that will combine rather vigorously with the material to be dyed and then subsequently will combine with the dyestuff, which brings about a combination between the dye and the material to be dyed that might not take place sufficiently if there were not a link in between (R. p. 181-182). No witness in this case suggested that it has any tanning action, and, in fact, witness Olson testified that it is not used for tanning purposes (R. p. 125). Yet it exerted sufficient influence upon illustrative exhibit 15 to raise the shrinkage temperature from 11¡.0° to 154°, although the testimony of the doctor would indicate that the amount of tannage is directly proportional to the shrinkage temperature. The only conclusion to be drawn, therefore, is that other factors besides tannage influence shrinkage temperature.
On the subject of shrinkage temperature, witness Jacob Berson testified he had never known of shrinkage tests to be utilized in the fur industry in connection with fur skins (R. p. 651). In his opinion such tests would not determine whether a fur skin was raw or dressed because the shrinkage temperature in a dressed skin signifies only what chemicals were used in dressing it, quoting as authority for that statement Proctor’s Leather Chemistry Handbook, at page 300, where it appears that the shrinkage temperature of alum-tanned-leather is between 50° to 60° C. (112-140° F.), while the shrinkage temperature of a pelt is 40° to 60° C. (104-140° F.); in other words, the upper limit is-the same (R. pp. 651-652).
It is significant that no other witness for the plaintiff or defendant testified to the use of shrinkage temperature as a test of dressing, and in his testimony the doctor fails to state whether it is used anywhere outside of the leather industry or whether anyone but himself regards *326it as a valid test in. the determination of whether or not fur skins are dressed.
The third reason which led Dr. Wilson to believe that exhibit 1 was not dressed was the result of washing a piece thereof in ordinary fresh water and drying it. Instead of drying out soft, it dried out ■tinny, the fibers having been glued together and in gluing together they lost their opportunity to slide over one another when flexed, and produced a hard and tinny effect (R. p. 180). This piece was not swabbed with neat’s-foot oil, and the test is rendered valueless by the doctor’s own testimony on p. 182 of the record, where, calling attention to the fact that plaintiff’s illustrative exhibit 14 (which had been dyed by him and then swabbed, with, neat’s-foot oil) was soft and flexible, he stated:
You will note when you come to examine these that it is not tinny. That is ■solely due to the oil. [Italics added.]
Here we have the doctor admitting that a piece of skin which had been dyed by him, and, according to his theory, dressed as well, would have exhibited tinniness but for the fact that he had swabbed it with neat’s-foot oil, which he omitted to do to the piece of exhibit 1 that he tested.
From the foregoing it will be seen that all three of the tests so far ■detailed upon which Dr. Wilson based his conclusion that the skins in issue were not dressed have been shown to be inconclusive or valueless.
Dr. Wilson’s testimony regarding the atomic structure of the skin (R. pp. 186-192) is set forth at length in the opinion of the majority. I have carefully examined the doctor’s testimony and fail to find that it can be regarded as supporting plaintiff’s position in this case.
According to Dr. Wilson, when a dresser of skins treats them with alum, alum sulphate, or chrome alum, or with any material commonly known as a tanning agent, that material builds up the links between the chains of atoms and strong links replace the weak links (R. p. 191).
Transferring this picture to the use of processes that have been testified were used in the dyeing of skins such as exhibit 1, the doctor •on direct examination testified that when the skin is treated with Ursol dye and hydrogen peroxide, either with or without a mordant, the hydrogen peroxide takes hydrogen away from some of the amino groups, leaving the nitrogen, and nitrogen links are formed between the chains. He stated that there is no proof of any action of the Ursol D, alone, to produce strong links in the protein chain, but that the hydrogen peroxide has the effect of making a linkage three times ••as long as the weak link it replaces, so that the protein is able to swell :a considerable distance without a rupture (R. p. 193).
Note, therefore, that there is no substitution of strong links as is the case when commonly known tanning materials are used, but there *327is a substitution of long links when Ursol D and, hydrogen peroxide are used. If the doctor’s original explanation of the atomic structure of the skin and the effect of dressing the same is correct, that is to say, strong links replace weak links, then skins such as those at bar are not dressed by treatment with Ursol D and hydrogen peroxide for there is no such replacement. Perhaps this is the reason he evaded direct answer to the question with reference, to the effect of Ursol D and hydrogen peroxide on the skin.
And is this tanning the skin?
by responding
This is rendering it less subject to putrefaction and less subject to the harmful effect of hot water (R. p. 193.) [Italics added ]
This is a far cry from his original statement that the primary purpose of dressing a skin is “to render it imputrescible, and so that it will dry out flexible after being wet.” It would seem, therefore, that by the doctor’s own standards treatment with Ursol D and hydrogen peroxide would not dress the skins at bar.
On direct examination Dr. Wilson named the material which was formed when a skin was treated with Ursol D and hydrogen peroxide as bis-diaminophenyl, para phenylene diamine (R. p. 192), and on cross-examination he stated this was known as “Bandrowski’s base” and is reported in Hackh’s Chemical Dictionary (R. p. 216). Reference to the 2nd edition (1937) of that work gives the formula and states that it is “used in organic synthesis.” It is, according to the doctor, a “recognized tanning agent” (R. p. 216), although nowhere else do we find this statement made. He stated that Bandrowski’s base would not be used 'practically as a tanning agent because it is too expensive (R. p. 217), and the witness Jacob Berson testified that in all of his experience in the fur dressing industry he had never known of Bandrowski’s base being used in the dressing of skins (R. p. 653). •
The inference to be drawn from the doctor’s testimony that Bandrowski’s base dressed as well as dyed skins such as exhibit 1 when Ursol D, an aniline intermediate, and hydrogen peroxide were used, is considerably impaired by the following testimony given by him:
X Q. * * *. Isn’t it a fact that fur dressers, whenever they use aniline intermediates in their dyeing operations, first dress the skins by some other means? Isn’t that the general practice? — A. That is a widespread practice.
X Q. So that in using aniline intermediates they are using them for dyeing, isn’t that their purpose? — A. Where the skin has been previously dressed the dye is used for dyeing purposes. (Italics added.) (R. p. 858.)
From this it follows that the use of Ursol D and hydrogen peroxide on skins such as exhibit 1 would not necessarily establish that the skins had been dressed thereby, unless it was first established that the skin had not been dressed prior to the application of the dyestuffs.
*328Furthermore, no proof has been offered by the plantiff that sufficient Bandrowsld’s base to dress the skins would be produced by the amount of Ursol D and hydrogen peroxide used in the dye baths when goatskins such as exhibit 1 were dyed commercially, or that sufficient time was allowed to permit it to exert a dressing action on the skins, it appearing that the skins were immersed in such bath for % to 2 hours only.
After stating that he had heard the testimony of the witness Goore-vich, who described the process to which he subjected skins such as exhibit 1 in China, Dr. Wilson gave his opinion that the fermentation of flour would have no tanning effect on the skin. It would, he said, form an alcohol and acetic acid, and that, together with the salt, would produce a pickling operation, which, he said, is a preservative. That would mean that the skin in the raw state could be kept a longer time in a better state of preservation, he said, but it would not tan or dress and had no effect on the molecular arrangement of the fibers in the goatskins (R. p. 202).
The majority has quoted from the work “Fur Dressing and Fur Dyeing” by William E. Austin (D. Van Nostrand Co., 1922) in connection with Dr. Wilson’s testimony, but has neglected to quote the following, which occurs immediately after the part quoted in the majority opinion:
The most important tanning processes employed for furs are the following:
1. Salt-acid tan, or pickle.
2. Mineral tans.
3. Chamois tan.
4. Formaldehyde and similar tans.
5. Combination tans.
6. Vegetable tan.
Under the caption “Salt-Acid Tan, or Pickle” Austin says, in part as follows:
This is one of the most extensively used methods for tanning furs, and is also very cheap and easily applied. A typical formula for this tan is the following: A solution of salt is prepared containing about 10% of common salt, sodium chloride, and to this is added %-% ounce of sulphuric acid for each gallon of tanning liquor. The proportions may be varied within certain limits, but the figures here given are those which have proven successful in practice. The solution should be made in a wooden or earthenware container, free from any metal, as it would be attacked by the acid. The liquor is then applied to the flesh-side of the fleshed skins by means of a brush, making sure to touch all parts of the pelt. They are then placed in a pile and allowed to remain thus until tanned, an operation which occupies a time ranging from a few hours to two or three days depending on the thickness of the skins. When the corium has lost its translucense and has become a milky-white color throughout the entire thickness of the skin, as can be seen by viewing a cross-section, the skin may be considered tanned. In some instances, where the hair of the fur can stand immersion without injury, the skins, are entered into the pickling solution and allowed to remain for 12 to 24 hours, which is generally a sufficient time to tan them in this manner.
*329The acid of the pickle causes the skin to swell, the salt then penetrating between the fibres of the corium, and at the same time reducing the swelling of the skin. The acid also neutralizes the alkaline products of decomposition which may form, while the salt acts as a deterrent to the progress of the putrefactive processes. When the skin is dried after tanning, and stretched and finished, a soft white leather is obtained which is permanent as long as it is kept dry. It is the salt which causes the fibres of the skin to be completely differentiated and thus prevents their adhesion.
It is interesting to note that other acids besides sulphuric can be used for the pickle, organic as well as mineral, formic acid in J4% solution being especially effective and giving excellent results, but is more expensive than the mineral acid. A method, which in principle is identical with the pickle, but carried out in an entirely different manner, is the lactic acid fermentation process, or “Schrot-beize” as it is called in German. * * * .A somewhat modified form of this process is the so-called Russian tan, which is usually done in the following manner: 5 parts of bruised barley grains are mixed with ten parts of luke-warm water in a vat, which is then covered up. A small quantity of brewers’ yeast is also added to aid in the fermentation. As soon as the mixture develops a slight heat, one part of fresh whey is added, and the fleshed skins entered into the tanning liquor in which they remain for about 12 hours. They are then tramped in the mixture so as to effect greater penetration, and left until the tanning process is complete.
* * * * * % *
The lactic acid fermentation processes have an advantage over the pickle, in that the slow formation of weak organic acids with their gradual action produce a softer leather, with a gentler feel, the presence of the flour and the grains of the tan, aside from their tanning action, contributing to the fullness and softness of the leather. There is also less likelihood of the leather being subsequently affected by the presence of the acid in it, as lactic and acetic acids áre much less injurious than sulphuric acid to leather.
***** * *
In Austria, Russia, and to a certain extent in Germany also, the “Schrot-beize” is still considerably employed, chiefly for dressing sheep and lamb skins. The dressing of the various kinds of Persian lambs, caraculs, astrachans, etc., in the native center of the industry in Buchara and surrounding districts, is also a “Schrot-beize,” barley, rice flour or rye flour, and salt water being used to prepare the skins, the manipulations being essentially the same as those described above, although carried out in cruder and more primitive fashion.
The similarity between the processes described and the process to which the skins at bar were subjected in China is at once apparent, as is also the fact that the Chinese process is merely a variant thereof. What is most important, however, is that an authority on fur dressing and dyeing regards pickling and its variations as dressing processes.
Much light is thrown on Dr. Wilson’s opinion that pickling is not a dressing process by reference to his work “The Chemistry of Leather Manufacture” published in 1929 (The Chemical Catalogue Co.), and particularly to page 952 thereof, where, under the heading “Pickling and Tanning,” he states:
Fur dressers often refer to pickling as a tanning process, although it is apparent *330to the leather chemist that sulfuric acid and common salt do not convert collagen into leather. [Italics added.]
From this and his testimony it would appear that Dr. Wilson, in giving his opinion as to the goatskins in issue, was dealing only in terms of leather chemistry and not in terms of the fur dresser.
It is particularly noteworthy that in vol. II, ch. 35, of his book, at the beginning of the chapter headed “Furs,” Dr. Wilson took occasion to say:
In compiling the material for this chapter, the author has had the very able assistance of Mr. William E. Austin, author of Fur Dressing and Fur Dyeing * * *. [Italics added.]
During his cross-examination Dr. Wilson testified:
X Q. Are you familiar with the statements of Austin to the effect that a pickle — wherein Austin’s “Fur Dressing and Fur Dyeing,” as to a pickle — wherein flour when fermented is a tanning agent? — A. I have, and I disagree with him.
X Q. You disagree with him? — A. Very much so. (R. p. 224.)
. It is apparent, therefore, that Dr. Wilson, while agreeing that the process to which the skins in issue were subjected in China was a fermentation process of pickling such as Austin described, nevertheless disagreed that such process could be considered a dressing process. Thus his opinions, given obviously from the leather chemist’s standpoint, contrast with Mr. Austin’s, to whom he pays tribute, and who stands as an authority on the subject which forms the heart of this case, namely, fur dressing.
On behalf of the defendant, Jacob Berson (R. pp. 612-695) testified that he is a fur dyer and research chemist in fur dyeing, and that after graduation from Columbia University in 1917 with the degree of Chemical Engineer he did analytical and research work in the field of chemistry until 1919, from which time he has been engaged in the development and manufacture of fur dyes and in the business of fur dyeing. He was, at the time of his testimony, vice president of the Technical Association of the Fur Industry. During the time he was engaged in the development and manufacture of fur dyes he did much research work in connection with Ursol dyes, and in connection with his work he had to make a thorough study of dressing processes, and to that end went through the dressing processes of every kind used by the firm with which he was connected (R. pp. 612-621, 629-630).
In his opinion “the primary purpose of dressing a fur skin is to convert the raw skin into one which dries out soft and pliable, even after being wet, and that is fit for use” (R. p. 622). Upon examining exhibit 1-B he stated that in his opinion it was a dressed skin (R. p. 631).
He testified that he had become acquainted with the' practical methods used in the fur dressing and dyeing industry to distinguish a raw from a dressed skin, and he stated that he had subjected por*331tions of exhibit 1 to such tests. He took a portion of exhibit l-A-3 and applied tap water to the pelt side of the skin and left it to dry in the open air at room temperature. He found that it dried out just as soft and pliable as it had been before, having the same feeling and appearance as it had before being subjected to the test, which is known as “wetting back” (R. pp. 632-633). The portion tested was received in evidence as defendant’s exhibit l-A-4.
He subjected a portion of exhibit 7, a raw skin, to the same test and found that it dried out hard and horny (R. p. 633). This portion was received in evidence as defendant’s exhibit 7-A.
Another test was made by soaking a portion of exhibit 1-A in tap water for 24 hours, squeezing it, and leaving it to dry in the open air at room temperature. This portion, which is in evidence as exhibit l-A-5, dried out soft and pliable. The same test applied to a portion of exhibit 7 resulted in exhibit 7-B, which was hard and horny (R. pp. 634-635).
Another portion of exhibit 1-A was soaked in water for 48 hours, removed from the water, folded over on itself, squeezed as hard as possible with the hands, and opened up. On the crease made by the fold there was a white line, which indicated to the witness that the skin had been dressed (R. p. 640). He stated that he had seen practical dressers “any number of times” test skins in that way for the purpose of determining whether skins, as they came out of the dressing solution, “were finished dressing, whether they were not raw any more.” This portion was received in evidence as exhibit l-A-6 (R. p. 645).
During his rebuttal testimony Dr. Wilson stated that the foregoing test was no indication of dressing but only an indication that the fibers had been separated sufficiently to allow air spaces to exist between them; yet he admitted that he had made that test thousands of times in connection with the manufacture of furs from sheepskins or lambskins and in fur dressing plants, tanneries, and other plants (R. p. 826). A pertinent inquiry would be why such a test would be made in such places if not in connection with dressing or tanning.
A similar test performed on a portion of exhibit 7, a raw skin, failed to show the white line (R. p. 637).
When a résumé of the processes through which witnesses Emrich, Haack, and Weinstein put skins such as exhibit 1 was read to Mr. Berson, he stated that they consisted of dyeing processes, and also stated that fur dressing and fur dyeing are separate and individual processes (R. pp. 658-659).
On cross-examination the witness enumerated the processes involved in dressing a skiu as used in the-United States as follows:
(1) Soaking'the skin in cold water overnight.
(2) Drumming it for a few minutes and then fleshing it.
*332(8) Soaking it again to get it permeable and then placing it in the dressing solution.
(4) Drumming it in sawdust until nearly dry.
(5) Greasing, either by hand or in a kicker.
(6) Drumming in sawdust to remove extra grease, and caging to remove the sawdust.
(7) Stretching it.
(8) Drumming and caging it again. (R. pp. 671-672.)
It is, I think, highly illuminating to compare, side by side, the processes through which the skins in issue were subjected in China, and the standard American dressing process as outlined by witness Berson, which testimony is uncontradicted. As shedding further light on the subject and the rationality of previous decisions thereon, I also include the processes through which the witnesses in the Botberg c& Krieger case, infra, testified the dogskins there in issue had been subjected in China. I have selected the Botberg c& Krieger case for the reason that it is the parent case on the subject imder the Tariff Act of 1930. For convenience the corresponding operations have been placed side by side.

Botberg & Krieger Record Present Record American Dressing Process

1. Soaked in water 1. Soaked in water
1. Fleshed 2. Fleshed 2. Drummed and fleshed
2. Dried in sun,
3. Placed in flour and water solution 3. Placed in flour, salt and water solution 3. Placed in dressing solution
4. Dried in sun 4. Dried in sun 4. Drummed in sawdust until nearly dry
5. Greased
6. Excess grease removed
5.Dampened, then staked or stretched and scraped 7. Stretched by machine
l Beaten 8. Drummed and caged
From the foregoing it will be seen that every operation in the American dressing process has its counterpart in the Chinese process, save that the greasing and removal of the excess grease were not done in the latter process. When it is borne in mind that the greasing operation is for the purpose of softening the pelt, and an examination of exhibits 1-A and 1-B discloses that they are soft and flexible, it must be concluded that its elimination from the Chinese process rendered the latter nonetheless a dressing process. It is noted that in witness Olson’s description of the combination “dressing and dyeing” process through which he put skins such as are here involved, no greasing of the skins was mentioned, nor was any greasing done by those who dyed such skins with Ursol D and hydrogen peroxide, which, under Dr. Wilson’s theory, dressed the skins.
It is pointed out by the majority that in describing an American dressing process witness Berson did not mention the use of a solution of salt water and flour. I am satisfied from the record that such solution was a dressing solution after fermentation . took place, and *333that it operated as a pickle. This statement is borne out by Dr. Wilson’s testimony, and although he refused, from the standpoint of a leather chemist, to recognize pickling as a tanning or dressing process, nevertheless, at least one recognized fur authority, Austin— to whom Dr. Wilson pays tribute in his book — classes pickling among the “most important tanning processes employed for furs” (Austin, •op. cit., ch. V).
Turning now to a consideration of the verb “dress” as defined by lexicographers, it is to be noted that, as applied to fur skins, it does not receive very precise treatment. The majority, after quoting the Standard and Century dictionaries proceeds to the decision of the Circuit Court of Appeals, First Circuit, in the case of United States v. Wotton, 53 Fed. Rep. 344, wherein, while discussing the scope of the term, “furs, dressed on the skin” as used in paragraph 444 of the Tariff Act of 1890, it was said, inter alia:
That such dressing means curing and leathering the pelt is plain, and these are “furs dressed on the skin.”
The majority has pursued the matter further and quoted Webster’s New International Dictionary for the term “leathering” as follows:
Act of forming, applying, or furnishing with leather; * * *.
Still further investigation in the same authority reveals that the term “leather” is defined therein as follows:
The skin of an animal, or some part of such skin, tanned, tawed, or otherwise dressed for use, to render it resistant to putrefaction and relatively soft and flexible when dry * * *, [Italics added.]
Although not expressly stated in the opinion, the majority seems to have tied “leathering” to “tanning” and to have adopted as the test for leathering or tanning the method by which the result is accomplished. As it at once appears from the foregoing definition of the term “leather,” the method of arriving at the result may vary but the criteria are resistance to putrefaction and relative softness and flexibility when dry. Plaintiff has introduced no evidence which has not been clearly rebutted to show that the skins at bar have not been rendered resistant to putrefaction and relatively soft and flexible when dry. A mere examination of exhibit 1 is convincing on both points.
I see nothing in the decision in the Wotton case which excludes the goatskins at bar from the category of dressed furs when the terms used in that decision are understood in their common meaning. No one appears to deny the fact that skins which are intended for fur purposes are treated, so far as leathering is concerned, in a different manner than skins intended for leather purposes. In this connection I note the majority has quoted from chapter V, of Mr. Austin’s book, where, after referring to the definition of Fahrion of leather as
* * * animal skin, which on soaking in water and subsequent drying does not become hard and tinny, but remains soft and flexible; which does not decay in *334the presence of cold water; and which does not yield any gelatine on boiling with water,
the author goes on significantly to say
While the requirements set forth in this statement are essential for leather, and a compliance with them would also be desirable for tanned furs, a somewhat less rigorous standard of conditions to fulfill is satisfactory for the general needs and purposes of furs. The chief qualities which tanned furs must possess, with particular reference to the leather side of the pelt, are retention of softness and flexibility after being moistened by the furrier for manufacturing purposes, and subsequent drying; and freedom from a tendency to decay during this operation and thereafter. If the furs are to be dyed, the effect of the dyeing must also be considered, and the tanning must be such as to enable the dyed furs to possess the above qualities.
On the same subject, Max Bachrach, in his treatise entitled “Fur” (Prentice Hall, Inc., 1937), has the following to say under the caption “Dressing” at page 571:
Soon after peltries are removed from the animal, they are either dried or salted, and in either state they will keep for a great length of time, provided the surrounding temperature is cool enough and the drying has been properly done.
Before these peltries can be manufactured into garments, however, it is necessary to preserve the skin to insure its permanency. When the skin is used for leather purposes only, the transformation process is known as tanning, and during this process the hair is removed and not given as much consideration as the skin. In fact, more thought is given to the type of leather desired, whether stiff and inflexible, or soft and spongy. The hair is only a by-product. But in the Fur Trade, whore the hair is of prime importance and utility and appearance must both be considered, the transformation process is known as dressing.
Dressing, therefore, is essentially a process that preserves the skin in a flexible state and cleanses as well as improves the hair to make it lustrous and beautiful.
Dressing of furs, according to both Austin and Bachrach, appears to be divided into four operations — (1) preliminary operations such as soaking and fleshing, (2) tanning, or converting the pelt side of the skin into leather of more or less permanency, (3) drying, and (4) finishing, including greasing or oiling, stretching, beating, or drumming and caging, to clean the skins. The evidence as to the processes to which the skins in issue were subjected in China indicates that they received each of the four operations detailed above, save the greasing or oiling, and it has already been pointed out that such greasing or oiling was evidently considered unnecessary with regard to the skins at bar.
The testimonial evidence offered herein has been reviewed in some detail in the maj ority and this opinion. In my view the overwhelming preponderance in weight thereof establishes that the skins at bar were, in their imported condition, known, bought, sold, and handled as dressed skins, and that they were, in fact, dressed within the common and commercial meaning of that term.
This conclusion is strongly supported by the real evidence offered at the trial in the form of exhibits 1-A and 1-B, which are stipulated *335to be goatskins representative of the merchandise in issue. Examination of these silent but potent witnesses shows them to possess the characteristics, so far as can be determined by mere physical inspection, of dressed fur skins. The leather side of the skin has a leathery feel and appearance; it is soft and flexible, has the white color described by Austin characteristic of leather produced by the pickling process, and there is not the slightest sign of putrefaction.
Consideration of the entire record impels to the conclusion that goatskins such as those before us are comparatively cheap furs intended for use on inexpensive garments, and hence it is logical that they would be dressed as economically as possible. For this reason, it is probable that the dressing which the skins received in China was not as good or as thorough as American dressers might give to such skins, but it was nevertheless a dressing process and fitted the skins for their ultimate use. The difference between the Chinese dressing process and the American dressing process is one of degree and not of substance.
Further support for this conclusion is found in the description on the consular invoice. This reads, “1 bale containing 253 Grey goat skins Tanned.” I appreciate that this statement has no probative value standing alone, but as corroborative of the conclusion reached by me it is worthy of note.
There remains only to be considered the effect of previous decisions on the same subject by this and our appellate tribunal. I have carefully examined the history of the litigation on the subject of goatskins, dogskins, and dressed furs as far back as Allum v. United States, 4 Ct. Cust. Appls. 332, T. D. 33526, and particularly those cases which arose under the Tariff Act of 1930, namely, Rotberg & Krieger v. United States, T. D. 48068, affirmed on appeal in United States v. Rotberg & Krieger, 24 C. C. P. A. 441, T. D. 48902, and Arnhold & Co., Inc., et al. v. United States, 1 Cust. Ct. 170, C. D. 44, affirmed on appeal in United States v. Arnhold & Co., Inc., et al., 27 C. C. P. A. 135, C. A. D. 74, both of which are cited and quoted in the majority opinion, and S. M. Brachman i& Co. et al. v. United States, 5 Cust. Ct. 153, C. D. 389.
Having in mind these decisions, I assert candidly that I find no fault and make no criticism thereof, since it appears that in each case there was a conflict of evidence which was resolved by the court in accordance with its determination of the preponderance in weight thereof, and, of course, as a matter of law, the Court of Customs and Patent Appeals indicated that, according to the established rule, it would not reverse a finding of fact by the trial court unless it appeared to be clearly against the weight of the evidence. However, the decision in each of the cases referred to, holding the skins involved were not dressed, is confined to the merchandise and record therein. They are *336therefore not controlling of the issue herein, and I am satisfied that my conclusion that the skins at bar were, in their imported condition, dressed, is compelled by the record before us.
Judgment should issue overruling the protest in all respects.